Affirmed as Modified and Opinion Filed June 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-01588-CR

                         EDWARD DERELL HARMON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F13-54014-I

                             MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Francis

       Edward Derell Harmon waived a jury, pleaded guilty to unlawful possession of a firearm

by a felon and pleaded true to two enhancement paragraphs. After finding appellant guilty and

the enhancement paragraphs true, the trial court assessed punishment at imprisonment for

twenty-five years. In a single issue, appellant contends the trial court’s judgment should be

modified to show the correct statute for the offense. We modify the trial court’s judgment and

affirm as modified.

       Appellant was convicted under section 46.04 of the Texas Penal Code. See TEX. PENAL

CODE ANN. § 46.04(a) (West 2011). The trial court’s judgment incorrectly identifies the statute
as “46.05 Penal Code.” Thus, the judgment is incorrect. We sustain appellant’s sole issue. We

modify the judgment to show the statute for the offense is “46.04(a) Penal Code.” See TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47                                   /Molly Francis/
131588F.U05                                          MOLLY FRANCIS
                                                     JUSTICE




                                              ‐2‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


EDWARD DERELL HARMON,                                 Appeal from the Criminal District Court
Appellant                                             No. 2 of Dallas County, Texas (Tr.Ct.No.
                                                      F13-54014-I).
No. 05-13-01588-CR        V.                          Opinion delivered by Justice Francis,
                                                      Justices Bridges and Lang-Miers
THE STATE OF TEXAS, Appellee                          participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Statute for Offense” is modified to show “46.04(a) Penal Code.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered June 17, 2014




 
                                                     /Molly Francis/
 
                                                     MOLLY FRANCIS
 
                                                     JUSTICE
 




                                              ‐3‐